Proskauer, J. (dissenting).
The defendant’s conviction for grand larceny rests squarely upon the jury’s determination of what occurred at the interview at which the $5,000 check payable to bearer was given to the defendant by Mrs. Gross. It was the defendant’s contention that of this money $1,000 was an absolute loan to him and that the remaining $4,000 was also a loan, though affected by his promise to speculate with it for the benefit of Mrs. Gross, giving to her the profit. The defendant also contended that during a period of several months he informed Mrs. Gross from time to time that he had not speculated with the money and secured her permission to use it, being always bound to repay it to her. Such a transaction is, of course, unusual, but not improbable in the fight of the relations between the parties. The version of the agreement given by the complainant is to me incredible. She claims that the $1,000 was a loan which was to be repaid within a few days and the whole $5,000 was then to be applied to the purchase of five named high-grade investment bonds. I do not credit this story for the following reasons:
First, the complaining witness was accustomed to buying securities *551from a ■ reputable brokerage firm by whom the defendant was employed. She had never before given a check to the defendant payable to bearer or to him. If she really desired to buy five high-grade bonds, there was no reason whatever for handing the defendant a check payable to bearer.
Second, her credibility is fatally impeached by the facts connected with the production of an alleged memorandum containing the names of these five bonds, which she said she had prepared at the time the check was given. On cross-examination she stated that her reason for doing this was because she had not received the securities. Of course she did not know at the time she gave the check that she was not going to receive the securities, and we find on further examination of the testimony that the witness Moran, who was subsequently called in to advise the complainant, prepared the original of this memorandum and actually placed upon it the names of five bonds which the complaining witness already owned and which she had purchased from the defendant’s employers previous to the transaction here involved.
Third, no action of any kind was taken by the complainant ■ against this defendant for over five years. Yet she testified, not once but many times on her cross-examination, that she had lost confidence in him within one year after the transaction. She was pressed to explain why if this were true she had thereafter bought thousands of dollars worth of securities through him, given him control and dominion over substantial portions of her property, and exhibited further unmistakable evidences of complete confidence in him. It is clear from the record that when pressed upon this point the complainant collapsed physically and court was adjourned. The next day the complainant changed her testimony completely and placed the date of her loss of confidence in the defendant two years later, stoutly maintaining that she had made this change without consultation with any one. I find that incredible and I find also that her conduct during the years after she said she had lost confidence in the defendant was wholly inconsistent with her claim that she had been defrauded by him.
Fourth, when after a lapse of about five years she finally consulted counsel and complaint was made to the district attorney regarding the defendant, not a word was first said about the particular transaction upon which this charge is predicated; complaint was made only as to other transactions.
It follows that there was here presented to the jury a close factual question. Moreover, a jury might have some difficulty in distinguishing between the defendant’s admitted civil liability for the return of this money and his criminal responsibility for larceny. *552The case was one which required peculiarly a dispassionate and logical trial. The complainant was an old lady and her loss would naturally be a subject of concern to a jury and any substantial error would be serious.
The learned trial court erred in cross-examining the defendant at great length and in engaging in constant colloquy, which seriously prejudiced the defendant’s position, and which is challenged at times by specific exception. Typical of this is the court’s comment concerning the testimony sought to be elicited of confidential relations and transactions between the parties subsequent to the giving of the check. The defendant’s theory, of course, was that these transactions tended to show the improbability of the complainant’s version of the original transaction. For that purpose he sought to elicit from one of the partners in a brokerage firm which employed the defendant the amount of business that was transacted by the complaining witness with that firm during the period of the defendant’s employment with the firm. The court excluded the testimony over the exception of the defendant, saying, “ The issue you are to meet is whether or not these bonds were bought. She admitted that there was a relationship that extended for a period even after the order for the purchase of these stocks was given, and then after she found out that he did not buy them, she still dealt with him. That is not disputed. That is admitted. You are merely going into an issue which has no relevancy. I sustain the objection.” The defendant was not required to rest upon the admissions made by the complainant. He had a right to prove subsequent transactions in order to show the degree of improbability which he claimed arose from the variety and extent of these transactions. Moreover, when evidence of this character was earlier sought to be elicited in the testimony of the witness Shields, the running colloquy between court and counsel extended over many pages of the record. The court minimized the importance or relevance of testimony of this character with comment, of which this is typical: “ You cannot wander over a period of five years when you have a direct issue to meet, and that issue is, did he, or did he not buy those bonds for the complainant.” In fact that was not the issue at all. It was conceded that the defendant had not bought the bonds. His defense was that he was under no legal obligation to buy them. These exceptions alone in my opinion require a reversal.
It was also error to exclude the testimony of the witness Clow as to the hostility and bias of the witness Moran. While it is true that the specific question excluded may have been formally inartificial, the ruling of the court was not placed upon that ground, *553but squarely on the ground that the witness Moran was not the complainant and that, therefore, his animus was not germane to the issue. This ruling was prejudicial error.
The verdict rendered by the jury is in my opinion against the weight of evidence and was induced by specific reversible error.
For these reasons I dissent from the affirmance of this judgment and order.
Judgment and order affirmed.